Citation Nr: 0621228	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  97-11 414	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether the appellant is the veteran's surviving spouse for 
VA benefit purposes.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1946.  He died in December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in May 1999, the Board determined 
that the appellant could not be recognized as the veteran's 
surviving spouse for VA benefit purposes.

2.  The appellant appealed the Board's May 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court); by order dated in March 2001, the Court vacated the 
Board's decision and remanded the matter for readjudication.

3.  By a decision entered in July 2002, the Board again 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for VA benefit purposes.

4.  The appellant appealed the Board's July 2002 decision to 
the Court; by order dated in January 2005, the Court vacated 
the Board's decision and remanded the matter for 
readjudication.

5.  The appellant died in February 2006, before the Board had 
an opportunity to re-adjudicate her claim. 


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in May 1999, the Board determined that 
the appellant could not be recognized as the veteran's 
surviving spouse for VA benefit purposes.  The appellant 
appealed the Board's May 1999 decision to the Court.  By 
order dated in March 2001, the Court vacated the Board's 
decision and remanded the matter for readjudication.

By a decision entered in July 2002, the Board again 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for VA benefit purposes.  The 
appellant appealed the Board's July 2002 decision to the 
Court.  By order dated in January 2005, the Court vacated the 
Board's decision and remanded the matter for readjudication.  
Unfortunately, however, the appellant died in February 2006, 
before the Board had an opportunity to re-adjudicate her 
claim.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Erro v. Brown, 8 Vet. App. 500 (1996); Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the appellant.


ORDER

The appeal is dismissed.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


